Title: To James Madison from James Wolfe, 26 January 1804
From: Wolfe, James
To: Madison, James


Letter not found. 26 January 1804. Acknowledged in Wagner to Wolfe, 28 Jan. 1804 (DNA: RG 59, DL, vol. 14), as inquiring about a spoliation case. Wagner suggested that Wolfe write again giving the names of the vessel and captain involved in his claim. Wolfe apparently did so: on 2 Feb. 1804 Wagner wrote Wolfe acknowledging his 31 Jan. 1804 letter (not found) and stating that in the case of the Nancy, Captain Pease, an appeal had not been made in time, and the case had been dismissed by both the court of appeals and the commissioners under the Jay treaty (ibid.).
